 

 

Saveene Group, Inc.

Subscription Agreement

 

Saveene Group, INC.

1201 Orange St Ste 600 One Commerce Center

Wilmington DE 19899

Phone: (800)246-2677

 

Gentlemen:

 

You have informed the undersigned (the "Purchaser") that Saveene Group, INC.., a
Delaware Corporation, (the "Company") wishes to raise a set amount of One
Thousand Dollars ($1,000) from various persons by selling up to 7,500,000 shares
of the Company's Common Stock, $0.001 par value (the "Shares"), at a price of
($.00013333) per Share.

 

I have received, read, and understand the Limited Offering Memorandum dated
January 8, 2013 (the "Memorandum"). I further understand that my rights and
responsibilities as a Purchaser will be governed by the terms and conditions of
this Subscription Agreement, the Memorandum and the Shares (the "Share
Documents"). I understand that you will rely on the following information to
confirm that I am an "Accredited Investor", as defined in Regulation D
promulgated under the Securities Act of 1933, as amended (the "Securities Act"),
or one of 35 Non-Accredited Investors that will be allowed to purchase Shares in
this Offering (subject to Company approval), and that I am qualified to be a
Purchaser.

 

This Subscription Agreement is one of a number of such subscriptions for Shares.
By signing this Subscription Agreement, I offer to purchase and subscribe from
the Company the number of Shares set forth below on the terms specified herein.
The Company reserves the right, in its complete discretion, to reject any
subscription offer or to reduce the number of Shares allotted to me. If this
offer is accepted, the Company will execute a copy of this Subscription
Agreement and return it to me. I understand that commencing on the date of this
Memorandum all funds received by the Company in full payment of subscriptions
for Shares will be deposited in an escrow account. The Company has set a minimum
offering proceeds figure of $20,000 for this Offering. The Company has
established an Investment Holding Account with (USA Bank Account), Bank of
America into which the minimum offering proceeds will be placed. At least
7,5,00,000 Shares must be sold for $1,000 before such proceeds will be released
from the escrow account and utilized by the Company. After the set number of
Shares are sold, all proceeds from the sale of Shares will be delivered directly
to the Company and be available for its use.

 

1.   Accredited Investor I am an Accredited Investor because I qualify within
one of the following categories:

 

Please Check the Appropriate Category

 

_x_ $1,000,000 Net Worth.

A natural person whose individual net worth or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000.

 

 

Purchaser's Initials

 

(1)

 

 

 

_x_ $200,0001$300,000 Income.

A natural person who had an individual income in excess of $200,000 (including
contributions to qualified employee benefit plans) or joint income with such
person's spouse in excess of $300,000 per year in each of the two most recent
years and who reasonably expects to attain the same individual or joint levels
of income (including such contributions) in the current year.

 

_x_ Director or Officer of Issuer

Any director or executive officer of the Company

 

___ All Equity Owners In Entity Are Accredited.

An entity, (i.e. corporation, partnership, trust, IRA, etc.) in which all of the
equity owners are Accredited Investors as defined herein.

 

___ Corporation.

A corporation not formed for the specific purpose of acquiring the Shares
offered, with total assets in excess of $5,000,000.

 

___ Other Accredited Investor.

Any natural person or entity which qualifies as an Accredited Investor pursuant
to Rule 501(a) of Regulation D promulgated under the Act; specify basis for
qualification:

 

______________________________________________________________________________________________________________________________________________________

 

 

___ One of 35 Non-Accredited Investors that may be allowed to invest in the
offering

 

2.     Representations and Warranties. I represent and warrant to the Company
that:

 

(a)   I have adequate means of providing for my current needs and possible
contingencies and I have no need for liquidity of my investment in the Shares,
(ii) can bear the economic risk of losing the entire amount of my investment in
Shares, and (iii) have such knowledge and experience that I am capable of
evaluating the relative risks and merits of this investment; (iv) the purchase
of Shares is consistent, in both nature and amount, with my overall investment
program and financial condition.

 

(b)   The address set forth below is my true and correct residence, and I have
no intention of becoming a resident of any other state or jurisdiction.

 

(c)   I have not utilized the services of a "Purchaser Representative" (as
defined in Regulation D promulgated under the Securities Act) because I am a
sophisticated, experienced investor, capable of determining and understanding
the risks and merits of this investment.

 

(d)   I have received and read, and am familiar with the Share Documents,
including the Memorandum and the forms of certificate for Shares. All documents,
records and books pertaining to the Company and the Shares requested by me,
including all pertinent records of the Company, financial and otherwise, have
been made available or delivered to me.

 

 

Purchaser's Initials

 

 

(2)

 

 

(e)   I have had the opportunity to ask questions of and receive answers from
the Company's officers and representatives concerning the Company's affairs
generally and the terms and conditions of my proposed investment in the Shares.

 

(f) I understand the risks implicit in the business of the Company. Among other
things, I understand that there can be no assurance that the Company will be
successful in obtaining the funds necessary for its success. If only a fraction
of the maximum amount of the Offering is raised, the Company may not be able to
expand as rapidly as anticipated, and proceeds from this Offering may not be
sufficient for the Company's long term needs.

 

(g)   Other than as set forth in the Memorandum, no person or entity has made
any representation or warranty whatsoever with respect to any matter or thing
concerning the Company and this Offering, and I am purchasing the Shares based
solely upon my own investigation and evaluation.

 

(h)   I understand that no Shares have been registered under the Securities Act,
nor have they been registered pursuant to the provisions of the securities or
other laws of applicable jurisdictions.

 

(i)   The Shares for which I subscribe are being acquired solely for my own
account, for investment and are not being purchased with a view to or for their
resale or distribution. In order to induce the Company to sell Shares to me, the
Company will have no obligation to recognize the ownership, beneficial or
otherwise. of the Shares by anyone but me.

 

(j) I am aware of the following: 

 

(i) The Shares are a speculative investment which involves a high degree of
risk: and

 

(ii)   My investment in the Shares is not readily transferable; it may not be
possible for me to liquidate my investment.

 

(iii) The financial statements of the Company have merely been compiled, and
have not been reviewed or audited.

 

(iv)   There are substantial restrictions on the transferability of the Shares
registered under the Securities Act; and

 

(v)   No federal or state agency has made any finding or determination as to the
fairness of the Shares for public investment nor any recommendation or
endorsement of the S.hares;

 

(k)        Except as set forth in the Memorandum, none of the following
information has ever been represented, guaranteed, or warranted to me expressly
or by implication, by any broker, the Company, or agents or employees of the
foregoing, or by any other person:

 

(i)  The appropriate or exact length of time that I will be required to hold the
Shares;

 

(ii)   The percentage of profit and/or amount or type of consideration, profit,
or loss to be realized, if any, as a result of an investment in the Shares; or

 

 

Purchaser's Initials

 

(3)

 

 

 

(iii)   That the past performance or experience of the Company, or associates,
agents, affiliates, or employees of the Company or any other person, will in any
way indicate or predict economic results in connection with the purchase of
Shares;

 

(iv)   The amount of dividends or distributions that the Company will make;

 

(I) I have not distributed the Memorandum to anyone, no other person has used
the Memorandum, and I have made no copies of the Memorandum: and

 

(m)     I hereby agree to indemnify and hold harmless the Company, its officers,
directors, and representatives from and against any and all liability, damage,
cost or expense, including reasonable attorney's fees, incurred on account of or
arising out of:

 

(i)    Any inaccuracy in the declarations, representations, and warranties set
forth above;

 

(ii)    The disposition of any of the Shares by me which is contrary to the
foregoing declarations, representations, and warranties: and

 

(iii)    Any action, suit or proceeding based upon (1) the claim that said
declarations, representations, or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company; or (2) the
disposition of any of the Shares.

 

{n) By entering into this Subscription Agreement, I acknowledge that the Company
is relying on the truth and accuracy of my representations.

 

The foregoing representation and warranties are true and accurate as of the date
hereof, shall be true and accurate as of the date of the delivery of the funds
to the Company and shall survive such delivery. If, in any respect, such
representations and warranties are not true and accurate prior to delivery of
the funds, I will give written notice of the fact to the Company, specifying
which representations and warranties are not true and accurate and the reasons
therefore.

 

3.  Transferability. I understand that I may sell or otherwise transfer my
Shares only if registered under the Securities Act or I provide the Company with
an opinion of counsel acceptable to the Company to the effect that such sale or
other transfer may be made in absence of registration under the Securities Act.
I have no right to cause the Company to register the Shares. Any certificates or
other documents representing my Shares will contain a restrictive legend
reflecting this restriction, and stop transfer instructions will apply to my
Shares.

 

 

 

Purchaser's Initials

 

 

 

(4)

 

 

 

 

4.    Indemnification. I understand the meaning and legal consequences of the
representations and warranties contained in Paragraph 2 hereof, and I will
indemnify and hold harmless the Company, its officers, directors, and
representatives involved in the offer or sale of the Shares to me, as well as
each of the managers and representatives, employees and agents and other
controlling persons of each of them, from and against any and all loss, damage
or liability due to or arising out of a breach of any representation or warranty
of mine contained in this Subscription Agreement.

 

5. Revocation. I will not cancel, terminate or revoke this Subscription
Agreement or any agreement made by me hereunder and this Subscription Agreement
shall survive my death or disability.

 

6. Termination of Agreement If this subscription is rejected by the Company,
then this subscription Agreement shall be null and void and of no further force
and effect, no party shall have any rights against any other party hereunder,
and the Company shall promptly return to me the funds delivered with this
Subscription Agreement.

 

7. Miscellaneous.

 

(a)    This Subscription Agreement shall be governed by and construed in
accordance with the substantive law of the State of Delaware.

 

(b)   This Subscription Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may be amended only
in writing and executed by all parties.

 

8.      Ownership Information. Please print here the total number of Shares to
be purchased, and the exact name(s) in which the Shares will be registered.

 

Total Shares: 7,500,000

 

 

Andrea F Zecevic

 

Name(s):. _________________________________

_x_ Single Person

 

 _x_ Husband and Wife, as community property

____Joint Tenants (with right of survivorship)

____Tenants in Common

____A Married Person as separate property

____Corporation or other organization

_____A Partnership

_____Trust

_____IRA

 

_____Tax-Qualified Retirement Plan

 

(i)    Trustee(s)/ Custodian________________________________

(ii)    Trust Date_______________________________________

(iii)    Name of Trust____________________________________

(iv)    For the Benefit of__________________________________

 

 

___ Other:__________________________________________________________

 

 

(5)

 

 

 

 

 

 

Purchaser's Initials

 

(please explain)

Sr;igial Security or Tax l.D.#: N/A

Residence Address:

 

 

[image_023.gif][image_024.gif][image_025.gif] State Zip

 

Malllng Address: (Complete only If different from residence)

 

 

Street Address (If P.O.Box, Include addr.11 for surface dellvery lfdifftl.-.nt
than residence)

 

 

City State Zip

 

Phone Numbel

 

Home: 416-871-1888

 

 

 

Business:

 

9. Date and Signature

 

Date: Jan 24, 2013



Signature:

 

[image_026.gif]

 

 

 

 

 

 

(6)

 

 

 

 

________Purchaser's Initials

 

Saveene Groue. Inc.

Investor Suitability Questionnaire

 

To: Prospective purchasers of Shares of Common Stock (the "Shares") offered by
Saveene Group, Inc.. (the "Company").

 

The Purpose of this Questionnaire is to solicit certain information regarding
your financial status to determine whether you are an "Accredited Investor," as
defined under applicable federal and state securities laws, and otherwise meet
the suitability criteria established by the Company for purchasing Shares. This
questionnaire is not an offer to sell securities.

 

Your answers will be kept as confidential as possible. You agree, however, that
this Questionnaire may be shown to such persons as the Company deems appropriate
to determine your eligibility as an Accredited Investor or to ascertain your
general suitability for investing in the Shares.

 

Please answer all questions completely and execute the signature page

 

A. Personal

 

[image_028.gif]

 

2. Address of Principal Residence:

 

County

 

 

  3. Residence Telephone: ( 4J Ip ) 91 I 1 889

 

 

  4. Where are you registered to vote? Ontario Canada

 

 

5. Your driver's license is issued by the following state: Z 2097-04236-05602

 

6. Other Residences or Contacts: Please identify any other state where you own a
residence, are registered to vote, pay income taxes, hold a driver's license or
have any other contacts, and describe your connection with such state:

 

______________________________________________________________________

______________________________________________________________________

 

 

  7. Please send all correspondence to:

 

(1) ____ Residence Address (as set forth in item A-2)

(2) ____ Business Address (as set forth in item B-1)

 

 

(7)

 

 

8. Date of Birth: June 2, 1968

 

9. Citizenship: Canadian

 

10. Social Security or Tax l.D. #: N/A

 

 

  B. Occupations and Income

 

1. Occupation: Business Consultant

 

Business Address: 5-5155 Spertrum Way

Missuawga, ON LSA 4K4

 

 

2. Gross income during each of the last two years exceeded:

 

(1) __$25,000

(2) __$50,000

(3) __$100,000

 

(4)_X_$200,000 

 

 

  3. Joint gross income with spouse during each of the last two years exceeded
$300,000

 

(1)_x_Yes

(2) __No

 

  4. Estimated gross income during current year exceeds:

 

(1) __$25,000

(2) __$50,000

(3) __$100,000

(4)_x_$200,000

 

  5. Estimated joint gross income with spouse during current year exceeds
$300,000

 

(1)_x_Yes

(2) __No

 

  C. NetWorth

 

1.     Current net worth or joint net worth with spouse (note that "net worth"
includes all of the assets owned by you and your spouse in excess of total
liabilities, including the fair market value, less any mortgage, of your
principal residence.)

 

(1) __$50,000-$100,000

(2) __$100,000-$250,000

(3) __$250,000-$500,000

(4) __$500,000-$750,000

(5) __$750,000-$1,000,000

(6)_x_$1,000,000

 

 

(8)

 

 

 

2. Current value of liquid assets (cash, freely marketable securities, cash
surrender value of life insurance policies, and other items easily convertible
into cash) is sufficient to provide for current needs and possible personal
contingencies:

 

(1)_x_Yes

(2) __No

 

D.    Affiliation with the Company

 

Are you a director or executive officer of the Company?

 

(1)_x_Yes

(2) __No

 

E.    Investment Percentage of Net Worth

 

If you expect to invest at least $150,000 in Shares, does your total purchase
price exceed 10% of your net worth at the time of sale, or joint net worth with
your spouse.

 

(1)__Yes

(2) _x_No

 

  F. Consistent Investment Strategy

 

Is this investment consistent with your overall investment strategy?

 

(1)_x_Yes

(2) __No

 

  G. Prospective Investor's Representations

 

The information contained in this Questionnaire is true and complete, and the
undersigned understands that the Company and its counsel will rely on such
information for the purpose of complying with all applicable securities laws as
discussed above. The undersigned agrees to notify the Company promptly of any
change in the foregoing information which may occur prior to any purchase by the
undersigned of securities from the Company.

 

Prospective Investor:

 

________________________

Signature



Date:Jan 24, 2013

__________________________________

Signature (of joint purchase if purchase is to be made as joint tenants or as
tenants in common)

 

